DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a measurement data unit, a determination unit, a recording unit, an output unit, an abnormal time prediction unit and a mixer control unit, in claims 1, 3, 5, 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) acquiring measurement data of monitoring target information obtained through measurement, comparing the measurement data and reference data that is selected in past measurement data of the monitoring target information and performs abnormality determination.  The identified abstract idea falls in the mental concepts grouping.  As the recited limitations are considered to be merely a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind based on observations. This judicial exception is not integrated into a practical application because the claimed units read as generic computer elements that merely act as tools for performing the identified abstract idea without providing significantly more or implementing the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed additional elements like the measurement unit perform the insignificant extra solution activities of mere data gathering with providing significantly more or integrating the abstract idea into a practical application.  Further, the rubber material, mixer, and operations merely link the abstract idea to a technology without providing significantly more or integrating the abstract idea into a practical application.  Claims 9 and 10 are rejected similarly to claim 1.  In addition, the recited computer in claim 10 merely acts as a tool for performing the 

Claims 2, 6 further defines the abstract idea without providing significantly more or integrating the abstract idea into a practical application.

Claims 3 and 4 recite an additional element, i.e. a recording unit, which reads as a generic computer element acting as a tool for performing the identified abstract idea without providing significantly more or integrating the abstract idea into a practical application.  In addition, claim 4 further recites a mode of operation of the mixer, which merely links the abstract ideas to a technology without providing significantly more or integrating the abstract idea to a practical application.

Claims 5 and 7-8 recite generic computer elements, i.e. an output unit, an abnormal time prediction unit, and a mixer control unit, which merely acts as tools for performing the identified abstract idea without providing significantly more or integrating the abstract idea into a practical application.

Claims 1-10 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (JP2017056666A).

With respect to claim 1, Okubo teaches a monitoring device, comprising: a measurement data acquisition unit (Step 5) that acquires measurement data of monitoring target information obtained through measurement [0032] when a rubber material [0001] is kneaded by a mixer [0015]; and a determination unit (Step 6) that compares the measurement data and reference data (Step 1, [0026]) that is selected in past measurement data of the monitoring target information [0027] and performs abnormality determination (at step 6, [0033]), wherein the measurement data acquisition unit (step 5) acquires the measurement data that is measured from predetermined mixing operation initiation timing in a series of mixing operations of the rubber material in the mixer in every unit of the series of mixing operations ( as taught in [0027] which discloses 
With respect to claim 9, the recited steps are performed during the operation of the rejected claim 1.

With respect to claim 2, Okubo teaches the monitoring device wherein the reference data is reference data indicating normal data (i.e. as a normal kneading batch ins what is used to create the reference waveform that is prepared in advance [0009]) that is selected in the past measurement data of the monitoring target information (i.e. as taught in [0009] where the data is collected from a past normal kneading operation).

With respect to claim 3, Okubo teaches the monitoring device further comprising: a recording unit [0030] that records comparison data (ratio) indicating a comparative relationship [0031] between the measurement data of the monitoring target information (i.e. as measured during operation) and the reference data (i.e. the reference waveform).

With respect to claim 4, Okubo teaches the monitoring device wherein the recording unit [0030] records the comparison data [0010] for every kind of an operation mode in which the mixer [0015] kneads the rubber material [0001].

With respect to claim 10, Okubo teaches a program that allows a computer (as indirectly taught) of a monitoring device to function as: measurement data acquisition means (Step 5) for acquiring measurement data of monitoring target information [0032] measured from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP2017056666A) in view of Yamazaki et al. (JP2014226910A).

With respect to claim 5, Okubo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding an output unit that outputs an abnormal state of the mixer on the basis of a result of the abnormality determination.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Okubo to include the output unit of Yamazaki et al. because Yamazaki et al. teaches such a modification aids in preventing an increase in abnormal kneaded products and improves the yield of kneaded rubber [0030].

With respect to claim 6, Okubo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the measurement data is a value indicating a statistic value calculated in unit measurement periods in which the unit measurement periods of the monitoring target information are made to be sequentially shifted from each other in response to the passage of time.
Yamazaki et al. teaches a similar device where measurement data [0016] is a value indicating a statistic value (i.e. an averaged value) calculated in unit measurement periods in which the unit measurement periods of the monitoring target information are made (i.e. in a time series manner) to be sequentially shifted from each other in response to the passage of time [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Okubo to include the statistical operations of the measurement data as taught in Yamazaki et al. because Yamazaki et al. teaches such a modification aids in preventing an increase in abnormal kneaded products and improve the yield of kneaded rubber [0030].

With respect to claim 8, Okubo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding further comprising: a mixer control unit that initiates a suppression control of suppressing a value of the measurement data from exceeding a threshold value indicating abnormality on the basis of a result of the abnormality determination.
Yamazaki et al. teaches a similar monitoring device further comprising: a mixer control unit (10) that initiates a suppression control of suppressing a value of the measurement data from exceeding a threshold value indicating abnormality on the basis of a result of the abnormality determination ([0031-0034] which teaches suppression control based on a value of the measurement data being a predetermined number indicating an abnormality).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Okubo to include the mixer control of Yamazaki et al. because Yamazaki et al. teaches such a modification aids in preventing an increase in abnormal kneaded products and improves the yield of kneaded rubber [0030].

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP2017056666A) in view of Tanimura et al. (JPH08278815A).

With respect to claim 7, Okubo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding an abnormal time prediction unit that predicts time at which the value of the measurement data exceeds a threshold value indicating abnormality on the basis of a result of the abnormality determination.

It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Okubo to include the abnormal time prediction unit of Tanimura et al. because Tanimura et al. teaches such a modification aids in quickly determining a presence or absence of an abnormality, thereby improving the speed of detection in Okubo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsunoda et al. (2013/0332121) which teaches mixing material from rubber production.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853